Schenck, J.
The gravamen of what the appealing defendant is alleged to have done was to procure the individual defendants to sell the land and timber involved to it, at a price greatly in excess of that named in said receipt or contract of conveyance, and thereby prevent them from carrying out the contract with the plaintiff, to the damage of the plaintiff. If this was unlawful and wrongful, then the plaintiff made out a cause of action; but if it was not unlawful nor wrongful, however malicious it may have been the plaintiff failed to make out a cause of action. Elvington v. Shingle Co., 191 N. C., 515, 132 S. E., 274. “‘Malicious motive makes a bad act worse, but it cannot make that wrong which in its own essence is lawful. ... As long as a man keeps himself within the law by doing no act which violates it, we must leave his motives to Him who searches the heart.’ Biggers v. Matthews, 147 N. C., 299.” Holder v. Bank, 208 N. C., 38, 178 S. E., 861.
In the complaint there is no allegation that the appealing defendant made any false or fraudulent representation' to the plaintiff, and no allegation that the appealing defendant breached any contract with the plaintiff by the purchase of the land. Therefore it would seem that any loss that the plaintiff suffered by reason of the appealing defendant’s acts in the premises was the result of lawful competition, and the law does not protect one against competition. Disturbance or loss resulting therefrom is damnum absque injuria. Swain v. Johnson, 151 N. C., 93, 65 S. E., 619.
“ 'An action cannot, in general, be maintained for inducing a third person to break his contract with the plaintiff; the consequence, after all, being only a broken contract, for which the party to the contract may have his remedy by suing upon it.’ Cooley on Torts, 4th Ed., Vol. 2, p. 602, see. 360. See, also, Biggers v. Matthews, supra; Swain v. Johnson, supra; Elvington v. Shingle Co., supra.” Holder v. Bank, supra. See, also, Coleman v. Whisnant, ante, 494.
It would seem, also, that the failure of the plaintiff to have his contract duly recorded in the public registry left the appealing defendant free to purchase without incurring any liability to plaintiff.
There was error in overruling the defendant’s demurrer and for this reason the judgment below must be reversed. It is so ordered.
Reversed.